                        Case 1:20-cv-01280-ELH Document 29 Filed 11/20/20 Page 1 of 2


                                          UNITED STATES DISTRICT COURT
                                                  DISTRICT OF MARYLAND

               CHAMBERS OF                                                                        101 WEST LOMBARD STREET
              BETH P. GESNER                                                                     BALTIMORE, MARYLAND 21201
CHIEF UNITED STATES MAGISTRATE JUDGE                                                                     (410) 962-4288
      MDD_BPGchambers@mdd.uscourts.gov




                                                                    November 20, 2020


          James H. West, Esq.                                       Charles S. Fax, Esq.
          West, Edwards & Aitken, LLC                               Rifkin Weiner Livingston LLC
          409 Washington Avenue, Suite 1010                         4800 Hampden Lane, Suite 820
          Baltimore, MD 21204                                       Bethesda, MD 20814

          Michael S. Barranco, Esq.                                 Joseph Wolfson, Esq.
          The Law Offices of Frank F. Dailey, P.C.                  Stevens and Lee
          11350 McCormick Road                                      1818 Market Street, 29th Floor
          Executive Plaza III, Suite 704                            Philadelphia, PA 19103
          Hunt Valley, MD 21031


                   Subject:     The Lynch Ret. Inv. Grp., LLC v. Croyle
                                Civil No.: ELH-20-1280

          Dear Counsel:

                 As I mentioned in my letter order of today’s date, I am providing you with my informal
          discovery dispute procedure. The parties should only use the expedited process detailed below for
          any disputes that remain after the parties’ good faith effort to resolve the dispute on your own.
          Please do not file any discovery motions until this process has been followed and I advise you that
          formal briefing is necessary.

                   My informal discovery dispute procedure is as follows:

                 At the outset, I note that you are required to attempt to resolve any discovery
          disputes among yourselves in the first instance. If you are unable to do so, you may:

                   1.       File a joint brief letter (not to exceed one page) advising me that you would like me
                            to resolve a discovery dispute (noting the nature of the dispute), confirming that you
                            have attempted to resolve it on your own and that you have held a Local Rule 104.7
                            conference. Note: This requirement contemplates a discussion between counsel, not
                            an email exchange.

                   2.       Within 24 hours of sending the letter noted above, counsel involved in the discovery
                            dispute shall file short letters (not to exceed two pages) setting forth their respective
            Case 1:20-cv-01280-ELH Document 29 Filed 11/20/20 Page 2 of 2

                positions. You are not to “reply” to each other’s letters. This procedure
                contemplates that you will file your letters contemporaneously and that you are
                already familiar with the other party’s position by virtue of your conference.

       3.       Upon review of these letters, I will determine whether a telephone conference is
                necessary to resolve the dispute. If not, I will resolve the dispute. If so, my chambers
                will contact you with a timeframe for when I am available for a conference call.

       4.       If I advise counsel that I would like to have a telephone conference, the parties
                should confer and call my chambers with a date and time within that timeframe when
                all counsel are available.

       5.       It shall be the responsibility of plaintiff’s counsel to arrange for a conference call at
                the prescribed time.

       6.       I will not make a tape recording of the hearing. If any of you want a court reporter
                to record the hearing, it will be your responsibility to have a court reporter present
                in your office. Of course, you must advise me and opposing counsel at the
                commencement of the hearing that a record is being made.

        I will do my best to resolve as many disputes as I can in this informal manner. If,
however, I determine that the issues are too complicated for me to do so after hearing from
you, I will direct that the procedures for formal briefing be followed.

       Despite the informal nature of this letter, it will constitute an Order of the court and will be
docketed accordingly.


                                                        Very truly yours,


                                                               /s/
                                                        Beth P. Gesner
                                                        Chief United States Magistrate Judge




                                                   2
